﻿Allow me to
congratulate you, Mr. President, on your assumption of
the stewardship of this historic Assembly and also to
congratulate your predecessor, Mr. Theo-Ben Gurirab,
on his sterling guidance of the Assembly's work during
the previous session.
The dawn of the new millennium offers us a
unique opportunity to reflect on the successes and
failures of the United Nations since its inception. It
also provides us with an opportunity to dream about the
future of humanity in the third millennium. The
founders of the United Nations based the Charter on
the assertion of human dignity, human rights and the
equality of women and men and the aim of promoting
better social standards. Indeed, billions of people today
enjoy human rights and live in dignity, free from
disease, ignorance and fear, enjoying the benefits of
technology and scientific advances and able to take full
advantage of the process of globalization. Equally,
there are billions who are humiliated, degraded and
stripped of their innate human dignity and worth by
poverty, disease, ignorance, homelessness, hunger and
wars.
This Assembly, following the very inspiring
Millennium Summit, provides us with an opportunity
to reflect on the wise words of the leaders of the world
and on the Declaration they adopted. Global consensus
has at last emerged and confirms that we live in one
world and belong to the same human race; therefore,
while each Government has the responsibility to take
care of its citizens, we all have to work together for the
good of humanity as a whole. This means that we have
to create a people-centred world that is more caring,
with a strong sense of solidarity, where we are all our
brothers' and sisters' keepers, if I may borrow those
words from the Bible.
There is also universal consensus now that while
billions of people are being degraded and dehumanized
by poverty, disease and hunger, there are indeed
enough resources in the world to feed, educate and
restore the dignity of all human beings and make this
world a better place for all. It is therefore clear that the
eradication of hunger and poverty should be the
priority of all priorities and should be our collective
responsibility.
There is also agreement that we have a collective
responsibility in dealing with infectious diseases, such
as malaria, tuberculosis and sexually transmitted
diseases, especially HIV/AIDS. There is a need to
mobilize material and human resources, provide better
infrastructure, provide health education and ensure
access to affordable medicine.
There is also consensus that Africa poses the
biggest development challenge. The success or failure
of the United Nations and of humankind as a whole in
this century will be determined by their success in
dealing with the African development challenge.
We would like to urge the United Nations, in
partnership with the Organization of African Unity and
regional organizations, to accelerate the work towards
peace and stability in many of the countries of our
continent, such as Sierra Leone, Ethiopia, Eritrea,
Somalia, Angola, the Democratic Republic of the
Congo, Sudan and Burundi, so that these countries may
take their rightful place in the continent, be seized with
the needs of their people, promote development,
produce and export goods and not be areas of perpetual
suffering and war that result in their being the net
exporters of refugees. We welcome the Brahimi report
and are studying it, as it contains very serious
suggestions about the future operations of the United
Nations.
The United Nations, particularly the Security
Council, is humanity's principal agent for collective
security and it needs urgent reform so as to be able to
live up to this solemn responsibility. The world has
changed dramatically and continues to do so. It is
imperative that the composition and role of the
Security Council reflect that change and not remain
obsolete. The Bretton Woods institutions are equally in
need of urgent reform in order to discharge their
mandate and respond to the new development
12

challenge. The World Trade Organization has to adapt
its international trade rules so that they are equitable
and fair and take account of global development
challenges.
It is a source of great concern to the developing
countries that, increasingly, decisions are taken outside
the United Nations and other global structures by
developed and rich countries when these decisions
have a great impact on the poorer countries and
directly affect the lives of billions of poor people. That
is why a partnership between poor and rich countries
and dialogue between North and South are so critical.
Nuclear weapons still constitute a threat to our
planet. We have to pursue the path of universal
disarmament and the destruction of all weapons of
mass destruction.
The need to protect the environment has assumed
greater importance and we can succeed only if we work
together.
The self-determination of the people of East
Timor, Western Sahara and Palestine must be a concern
to all of us. To this end, we urge the United Nations to
do all it can to expedite the processes in East Timor
and Western Sahara. We commend the peace efforts in
the Middle East and the role of the United States. We
would like to pledge our support to the Palestinian and
Israeli leaderships as they try to find creative solutions
to their problems. They must be urged to take
advantage of this unique historic moment, as it seems
that a real possibility exists for a solution.
The equality of women and men still remains a
subject of great concern. All we need to do is look
around this Hall to realize how far we are from
realizing the vision of the founding Members of the
United Nations. Secondly, the feminization of poverty
is a big problem. The marginalization of women, both
in their countries and in the multilateral forums, means
that our countries and organizations, including the
United Nations, are functioning at half-capacity and are
deprived of the unique qualities, energies and creativity
that women would bring. In this context, I cannot
forget the plight of Aung San Suu Kyi in Burma. She
deserves active support from this gathering and the
world.
The United Nations was founded in part to make
sure that the monsters of fascism and racism should not
rear their ugly heads again. Unfortunately, all over the
world racism and xenophobia are on the increase.
Some countries and regions are responding by
developing a new fortress mentality, which does not
help the situation. This should flash red warning lights
to all of us and activate our utmost vigilance against
the scourges of racism and xenophobia.
It is only when we turn our backs on racism,
xenophobia and other forms of discrimination that we
can succeed in building a caring world where we feel
diminished by the suffering and hunger of other human
beings. It was for this reason that we felt a sense of
obligation and agreed to host the world racism
Conference next year. Of course, our country and
people experienced the most systematic, most brutal
and most inhumane form of racism, which the United
Nations declared a crime against humanity. We are
happy to take our place in the fight against racism in
our country and in the world. It is our fervent hope that
the Conference will come up with a programme of
action against racism, xenophobia and other forms of
discrimination.
In conclusion, let us all put our collective will,
courage and intellectual creativity together in shaping
the dream of a better world; a world of solidarity; a
world where no child should starve or die of
preventable and curable diseases; a world where no
child will be deprived of schooling; a world where
children will not be sent to war; a world where no child
can be a slave or be used as an object for trafficking; a
world where children grow up as children and play
with toys and do not have to be breadwinners or worry
about where their next meal is going to come from; a
world where women will enjoy all rights and where the
eradication of poverty and war is our collective
responsibility.
The dream for the new millennium is indeed
realisable. If we act with courage and determination,
we can turn the hopes of billions across the world into
reality.